2021 IL App (3d) 130190-C

                                Opinion filed January 22, 2021
      ____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2021

      THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
      ILLINOIS,                                          )       of the 12th Judicial Circuit,
                                                         )       Will County, Illinois.
              Plaintiff-Appellee,                        )
                                                         )       Appeal No. 3-13-0190
              v.                                         )       Circuit No. 09-CF-1559
                                                         )
      MATTHEW T. EDWARDS,                                )
                                                         )       Honorable Amy Bertani-Tomczak,
              Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

              JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
              Justices Holdridge and Wright concurred in the judgment and opinion.

                                                  OPINION

¶1          Following a stipulated bench trial, the Will County circuit court found defendant, Matthew

     T. Edwards, guilty of first degree murder and attempted murder.

¶2          Prior to trial, defendant filed a motion to suppress, claiming his confession to police was

     involuntary based on the fact that he was 17 years old at the time, possessed a fifth grade reading

     level, suffered from various mental disorders, and that the investigating officers did not allow him

     to speak to his mother or another concerned adult despite his request to do so. The trial court denied

     the motion.
¶3          The matter proceeded to a stipulated bench trial, following which the trial court found

     defendant guilty of both first degree murder and attempted murder. The State dismissed the

     aggravated battery with a firearm, home invasion, and armed robbery counts.

¶4          In the sentencing phase, the State sought enhanced sentences on both charges given that

     defendant personally discharged a firearm causing both death and great bodily harm. The trial

     court found that the State proved the enhancement factors and subsequently sentenced defendant

     to 50 years on the murder conviction and 40 years on the attempted murder conviction.

¶5          On March 13, 2013, defendant filed a motion to reduce his sentence, arguing that it was

     excessive. The court denied the motion.

¶6          Defendant appealed, claiming, inter alia, that (1) the trial court erred in denying his motion

     to suppress where defendant was 17 years old at the time of the arrest, had a limited education,

     and did not have contact with a parent or concerned adult; (2) the trial court erred when it failed to

     hold the statutorily required fitness hearing after it found a bona fide doubt of his fitness to stand

     trial; (3) the defendant’s 90-year sentence is unconstitutional under Miller v. Alabama, 567 U.S.

     460 (2012), prohibiting offenders under the age of 18 from receiving mandatory life sentences,;and

     (4) defendant is entitled to an additional day of presentence incarceration credit.

¶7          This court affirmed defendant’s conviction, directing the trial court to grant defendant one

     extra day of presentence incarceration credit. People v. Edwards, 2015 IL App (3d) 130190, ¶¶ 84,

     86. In a supervisory order dated November 23, 2016, our supreme court directed us to vacate and

     reconsider our judgment in light of People v. Reyes, 2016 IL 119271, to determine if a different

     result was warranted. People v. Edwards, No. 119332 (Ill. Nov. 23, 2016) (supervisory order).

     After doing so, we concluded that Reyes did not warrant a different result and affirmed as modified.

     People v. Edwards, 2017 IL App (3d) 130190-B ¶ 7. In a supervisory order dated March 25, 2020,



                                                     -2-
       our supreme court directed us to vacate and reconsider our judgment in light of People v. Buffer,

       2019 IL 122327, to determine if a different result is warranted. People v. Edwards, No. 122028

       (Ill. Mar. 25, 2020) (supervisory order). And so we do. We conclude that Buffer requires that

       defendant’s sentence be vacated and the matter be remanded to the trial court for resentencing.

¶8                                              I. BACKGROUND

¶9            The State charged defendant, along with codefendants Ashley Hill, Mary Vetor, and Jason

       Orasco by indictment with three counts of first degree murder, one count of attempted murder, one

       count of aggravated battery with a firearm, two counts of home invasion, and one count of armed

       robbery. The State named Joshua Terdic as the victim in the murder, armed robbery, and first home

       invasion charges. The State named Lauren Vasilakis as the victim of the attempted murder,

       aggravated battery with a firearm, and second home invasion charges. The court appointed the

       public defender to represent defendant.

¶ 10          On September 1, 2009, defendant filed a motion for the appointment of an expert to

       determine his fitness to stand trial and whether he was legally sane at the time of the alleged

       offenses. Defendant tendered a proposed order to the court indicating that the State had no

       objection.

¶ 11          The court ordered Dr. Randi Zoot to examine defendant, determine if he was fit to stand

       trial, and if he was legally sane at the time of the offenses. The order stated, “[t]his matter coming

       on for hearing on defendant’s motion for expert witness and for fitness hearing, and for other relief,

       said motion being uncontested by the People of the State of Illinois, and the court finding that a

       bona fide doubt exist [sic] as to defendant’s fitness to stand trial *** it is hereby ordered” that Dr.

       Zoot examine defendant.




                                                        -3-
¶ 12          Ultimately, Dr. Zoot filed a report finding defendant fit to stand trial and sane at the time

       of the alleged offenses.

¶ 13          On November 29, 2010, defendant filed a motion to suppress his statements and confession

       to the police. The following testimony was elicited at the hearing on the motion.

¶ 14          Detectives Jamie Marquez and Chris Georgeff, both of the Will County and Grundy

       County major crimes task force, testified that on July 7, 2009, they were dispatched to 512 Cayuga

       Street in Joliet to assist the Channahon police. Approximately 12 armed officers were present to

       execute an arrest warrant for Orasco. Sergeant Talmontes directed Marquez and Georgeff to take

       defendant to the Channahon Police Department.

¶ 15          Marquez testified that prior to being taken to the police station, defendant voluntarily

       submitted to a gunshot residue (GSR) test. Georgeff could not recall if defendant submitted to a

       GSR test. Defendant voluntarily accompanied the officers to the station. The officers, both of

       whom were armed at the time, did not handcuff defendant. Defendant rode in the front seat of the

       squad car on the way to the station.

¶ 16          Defendant’s interview began at 5:45 p.m. Marquez read defendant the Miranda warnings

       line-by-line. See Miranda v. Arizona, 384 U.S. 436 (1966). Defendant indicated he understood his

       rights, initialed each line, and signed the form. Both officers were aware that defendant had just

       turned 17 years old.

¶ 17          At first, the detectives were only trying to gather facts on defendant’s whereabouts on July

       7, 2009. They knew that Terdic had been shot in the head and was in critical condition at the time

       of the interview. Defendant initially told officers he was not in Channahon on July 7.




                                                      -4-
¶ 18          The officers left the room to speak with the detectives who were interviewing Hill, Vetor,

       and Orasco. Afterward, Marquez and Georgeff confronted defendant with the codefendants’

       statements indicating that defendant was, in fact, in Channahon on the day of the incident.

¶ 19          Defendant’s initial statements were not recorded as officers were unsure at that time

       whether he was a suspect. Georgeff stated that he and Marquez did not record the entire interview

       because they did not believe they were required to do so. Once defendant agreed to give a recorded

       statement, the last 30 minutes of the interview (which included defendant’s confession) were

       recorded.

¶ 20          According to Marquez, defendant did not request to speak to his mother. Georgeff could

       not recall if defendant asked to speak with his mother or if the police offered to allow defendant

       to call his mother. Marquez and Georgeff were trained as juvenile officers. Georgeff testified that

       he was “absolutely” acting in defendant’s best interests. On recross-examination, defense counsel

       inquired if Georgeff was only doing what was minimally required to be in defendant’s best

       interests, to which Georgeff responded, “Sure.”

¶ 21          Throughout the course of defendant’s detainment and interrogation, he was not beaten or

       slapped, he was allowed to use the restroom, and he was allowed food and water if he so desired.

       Officers did not inquire as to whether or not defendant had trouble reading or suffered from any

       mental illness. Defendant did not volunteer this information, nor did he appear to be under the

       influence of drugs or alcohol. Marquez testified they never informed defendant that his GSR test

       came back positive, though Georgeff could not recall.

¶ 22          The interrogation took place in a conference room, not an interview room. The door was

       not locked. Despite that, defendant would probably not have been able to leave the building. The

       interrogation concluded at 8:16 p.m.



                                                      -5-
¶ 23          Once officers indicated to defendant that his friends placed him at the scene of the crime,

       he subsequently gave a statement, which he agreed to have recorded. The tape began at 7:50 p.m.

       and ended at 8:16 p.m.

¶ 24          The State offered the digital versatile disc (DVD) of defendant’s confession into evidence,

       and the trial judge watched it in her chambers. In the DVD, defendant acknowledged receiving his

       Miranda rights and answered affirmatively that he knew all his rights. Defendant gave the

       following narrative of the events of the previous night/early morning of July 7.

¶ 25          He was drinking with friends at Vetor’s house, went to sleep, and was awakened by Orasco.

       Orasco knew a place where they could get money and drugs. Defendant said, “Okay, let’s go.”

       Hill and Vetor drove the two men; Vetor got a ticket while parked outside. Orasco grabbed a

       shovel, which defendant used to break into the apartment. Defendant then unlocked the bedroom

       door with a knife he had taken from the kitchen.

¶ 26          The sleeping couple woke up while defendant and Orasco searched for money and drugs.

       Orasco said to tie them up, so defendant and Orasco did so. Orasco hit the male victim in the knee

       with a baseball bat, breaking the bat. Orasco had brought the bat and the gun. The victims were

       screaming, and Orasco told defendant to shoot, to “Just do it.” Orasco ordered the male victim to

       put his head under the pillow. Defendant just wanted to scare the male victim, and as Orasco was

       yelling at defendant to shoot and kill him, defendant shot at the pillow. He then lifted the pillow

       off the male victim, saw blood on the pillow, put it over the female victim’s head, and fired two

       more shots. Defendant then left through the window.

¶ 27          Orasco wore a mask, hoodie, and rubber gloves; defendant wore baseball gloves.

       Defendant gave Orasco the gun, which they threw away as they walked to a cabin. Orasco and




                                                      -6-
       defendant texted Hill and Vetor to come pick them up. The four then returned home to Vetor’s

       house.

¶ 28            In response to questions during the interrogation, defendant stated he was sorry Terdic got

       hurt, and he knew he would “have to do something for it” but hoped it would be a low charge.

       Defendant offered to help find evidence. At the conclusion of the video he stated, “I told mom I’d

       see her for her birthday and I don’t like lying,” but acknowledged he had lied initially to cover his

       tracks. He did not want to get anyone else in trouble. Finally, he acknowledged that he went to the

       police station voluntarily, had not been handcuffed, that no promises had been made, that he had

       been given his Miranda rights, and had been offered drinks and the use of the bathroom. When

       officers asked if defendant was hungry, he responded that he was a little bit hungry, and the officers

       stated they would get him some food. The DVD concluded at 8:16 p.m.

¶ 29            The hearing resumed the next day. Defendant testified that on July 7, 2009, he was 17 years

       old and was living at Vetor’s house. He, along with Orasco, Hill, Vetor, and Vetor’s mother were

       at the house when police came with an arrest warrant for Orasco. The police requested that all

       household members come outside; defendant complied. Officers directed defendant to stand by

       one of the squad cars and told him they were going to do a quick GSR test. Afterward, officers

       asked defendant if he would accompany them down to the station to answer some questions about

       the shooting. Defendant agreed and went voluntarily. He sat in the front seat of an unmarked squad

       car and was not handcuffed. Defendant felt he could not decline the officers’ invitation.

¶ 30            Upon arriving at the station, officers placed defendant in a conference room. Defendant

       had been living at Vetor’s house for a couple months; he did not live with his mother. Defendant

       testified that as soon as he got to the station he asked to speak with his mother, telling officers it

       was her birthday “to get their attention.” He did not know how else to convince them to allow him



                                                       -7-
       to speak to her. The officers did not allow defendant to call his mother, saying “after the interview.”

       Defendant was not physically touched.

¶ 31          Defendant originally denied being in Channahon. The officers left the room and returned

       two or three minutes later. Midway through the second interview, officers informed defendant the

       GSR test came back positive and that his friends implicated him in the incident. Defendant’s photos

       were taken for a lineup. Shortly thereafter, defendant gave a statement and agreed to go on video

       to record the confession.

¶ 32          When asked about specifics of the interrogation on direct, defendant testified that Marquez

       told him that he did not like it when Georgeff gets angry because he has difficulty calming him

       down. Georgeff leaned over defendant and spoke in a loud voice. Sometimes the interview was

       confrontational; sometimes it was not. Prior to the shooting, defendant had never been confronted

       by the police, been in a police station, or incarcerated. He had two previous run-ins with the police,

       but his mother was present and he was never arrested. The police told him that he was going to

       serve some time in prison, but the officers did not say how much. Defendant was afraid of the

       detectives.

¶ 33          Defendant attended the second half of his freshman year of high school, receiving mostly

       Ds and Fs. His sophomore year he got Ds and Fs the first semester but did better his second

       semester because his grandfather made a concerted effort to help him. Defendant took special

       education classes. He dropped out toward the end of his sophomore year because he felt he did not

       need school. He read at a fifth or sixth grade level. He suffered from attention deficit disorder

       (ADD) and attention deficit hyperactivity disorder (ADHD), hindering his ability to learn.

¶ 34          Defendant had also been hospitalized previously and was subsequently diagnosed with a

       mood disorder, bipolar disorder, and depression. Defendant had been prescribed medication—



                                                        -8-
       Depakote—for the disorders. When he was on the medication, he felt that he could understand

       better and felt more in control. On July 7, he was not taking Depakote. Defendant stopped taking

       the medication in March or April 2008 because he could no longer afford it. He testified that being

       unmedicated affected his ability to understand the interview.

¶ 35          Defendant knew the meaning of the words “you have the right to remain silent.” He did

       not know what the word “attorney” meant. Defendant had heard of the word “lawyer” but was not

       familiar with the word “attorney.”

¶ 36          After dropping out of high school, defendant enrolled in the Lincoln’s Challenge Academy

       in order to help control his disorders. The first two weeks of the program consisted of vigorous

       physical exercise programs. He did not, however, pass his reading, writing, or mathematics courses

       because he had a hard time paying attention and could not understand. Defendant ultimately

       graduated from the program; one could graduate by not causing trouble.

¶ 37          Janice Edwards (Edwards), defendant’s mother, testified that she was living with her

       parents on July 7, 2009, and that defendant was not living with her. The police did not contact her

       when they took defendant into custody. She learned of the incident on July 8, when her brother

       told her to look at the newspaper, and she saw an article stating that defendant had been arrested

       in connection with a shooting.

¶ 38          Edwards stated that defendant could not read or write very well and he could not spell. He

       understood children’s books. Defendant would not understand the word “attorney,” but he would

       probably understand the word “lawyer.” Defendant suffered from mental health problems

       throughout his life. He had been in trouble with the police a couple of years before the shooting.

       Though prescribed medication for his disorders, she could not afford them, and public aid would

       not cover the medications because she made too much money.



                                                      -9-
¶ 39          Defendant got into the Lincoln’s Challenge Academy with the help of his high school

       counselor. Defendant did well in the program, as it provided the structure he needed. He did not

       do well in the academic portion of the program, and he failed the GED test miserably. Defendant

       did not attend his high school classes because he did not know what was going on.

¶ 40          After Lincoln’s Challenge Academy, defendant lived with his older brother. He was not

       welcome at his grandparents’ home because he had been stealing. According to his mother, at 16

       years old, defendant made his own arrangements.

¶ 41          At the conclusion of argument, the court denied defendant’s motion to suppress. The court

       specifically found that, at 17 years old, defendant was not at a tender age. In viewing the DVD,

       the court found defendant articulate, he used appropriate words, and his responses showed an

       ability to understand the questions posed to him. While defendant lied about it being his mother’s

       birthday, apparently in order to see her, the court did not find that dispositive. Defendant had

       stopped taking medications for his various disorders over a year before the interrogation. His

       records from Joliet High School showed that defendant had an above average learning potential.

       The records further indicated that defendant was not developmentally delayed, nor did he suffer

       from any type of learning, speech, or hearing impairment. Under the totality of the circumstances

       and based upon the credibility of the witnesses, the court found that defendant’s statement was

       voluntary.

¶ 42          The State then filed a notice of intent to seek enhanced sentences on the first degree murder

       and attempted murder charges based on the fact that defendant personally discharged a firearm

       causing both death and great bodily harm. On December 12, 2014, the cause proceeded by way of

       a stipulated bench trial. The State dismissed the home invasion, aggravated battery, and armed

       robbery charges.



                                                     - 10 -
¶ 43              Both parties presented a number of stipulations as to evidence, testimony of the witnesses,

       and transcripts from the trials of Vetor and Orasco.

¶ 44              The evidence tended to show that defendant and Orasco broke into Terdic’s home in the

       early morning hours of July 7 looking for money and drugs. When they found only a small amount

       of both, they woke up the sleeping couple and demanded more. Vasilakis recognized Orasco’s

       voice because she had known him for several years through her sister. She picked defendant out

       of a lineup as the man who was holding the gun most of the time. Terdic and Vasilakis were tied

       up, ordered to lie on their stomachs, and a pillow was placed over their heads. Defendant asked if

       they should use the bat to try to knock out the victims. Orasco said “no” and that defendant should

       just “do it.” Vasilakis felt someone on the bed over Terdic, who was lying next to her, and then

       she heard a shot. The person then got up, went around the bed, and got on top of her. She heard

       two clicks and a bang, and she realized she had been shot. After defendant and Orasco left,

       Vasilakis untied herself and had the neighbor call the police.

¶ 45              The trial court found defendant guilty and that the State had proved the enhancement

       factors.

¶ 46              On February 27, 2013, the court sentenced defendant to 50 years on the murder conviction

       and 40 years on the attempted murder conviction. The sentences were to be served at 100% and

       run consecutively to one another. Although the court found, at 17 years old, defendant was not at

       a tender age, it did not address defendant’s youth or the attendant circumstances of such youth.

       The court further awarded defendant custody credit from July 8, 2009, to February 27, 2013.

¶ 47              Defendant subsequently filed a motion to reduce his sentence, arguing that it was excessive.

       The court denied the motion.

¶ 48              Defendant appeals.



                                                         - 11 -
¶ 49                                              II. ANALYSIS

¶ 50                               A. Denial of Defendant’s Motion to Suppress

¶ 51          Defendant first contends that the trial court erred in denying his motion to suppress.

       Specifically, that his statement cannot be considered voluntary where he was 17 years old at the

       time, had a limited education, read only at a fifth or sixth grade level, did not have contact with a

       parent or other concerned adult, and had minimal prior contacts with the police.

¶ 52          When faced with a challenge to a circuit court’s ruling on the voluntariness of a confession,

       a reviewing court will not disturb the trial court’s factual findings unless they are against the

       manifest weight of the evidence. However, the ultimate ruling on whether a confession was

       voluntary is reviewed under the de novo standard. People v. Murdock, 2012 IL 112362, ¶ 29.

¶ 53          Illinois courts have long recognized that receiving a confession from a juvenile is a

       “sensitive concern.” People v. Prude, 66 Ill. 2d 470, 476 (1977); Murdock, 2012 IL 112362, ¶ 32.

       As a consequence, “ ‘the greatest care must be taken to assure that the admission was voluntary,

       in the sense not only that it was not coerced or suggested, but also that it was not the product of

       ignorance of rights or of adolescent fantasy, fright or despair.’ ” People v. Simmons, 60 Ill. 2d 173,

       180 (1975) (quoting In re Gault, 387 U.S. 1, 55 (1967)). Due to these concerns, an additional factor

       is recognized that is not present in cases involving confessions by adults. This factor, commonly

       known as the “concerned adult” factor, considers whether the juvenile, either before or during the

       interrogation, had an opportunity to consult with an adult interested in his welfare. In re G.O., 191

       Ill. 2d 37, 54-55 (2000).

¶ 54          Thus, in determining whether a juvenile’s confession was voluntarily given, relevant

       considerations include (1) the juvenile’s age, intelligence, background, experience, education,

       mental capacity, and physical condition at the time of questioning; (2) the duration of the detention,



                                                       - 12 -
       including whether the police physically or mentally abused the juvenile or employed trickery or

       deceit in obtaining the confession; and (3) whether the juvenile had an opportunity to speak with

       a parent or other concerned adult prior to or during the interrogation, including whether the police

       prevented or frustrated such opportunities. Murdock, 2012 IL 112362, ¶¶ 30-32. No single factor

       is dispositive; rather, the courts must consider the totality of the circumstances surrounding the

       confession. Id. ¶ 30.

¶ 55          While we acknowledge that defendant suffered from some mental health disorders and did

       not finish high school, based upon our review of the record, the trial court’s factual findings and

       prevailing case law on the subject, we cannot find that the trial court erred in denying defendant’s

       motion to suppress.

¶ 56          Defendant places a great amount of emphasis on the fact that he did not have contact with

       a concerned adult during the interrogation. He argues that the concerned adult factor weighs

       heavily in his case, where the Juvenile Court Act of 1987 (the Act) provides:

                      “A law enforcement officer who arrests a minor without a warrant under

                      Section 5-401 shall, if the minor is not released, immediately make a

                      reasonable attempt to notify the parent or other person legally responsible

                      for the minor’s care or the person with whom the minor resides that the

                      minor has been arrested and where the minor is being held; and the law

                      enforcement officer shall without unnecessary delay take the minor to the

                      nearest juvenile police officer designated for these purposes in the county

                      of venue or shall surrender the minor to a juvenile police officer in the city

                      or village where the offense is alleged to have been committed.” 705 ILCS

                      405/5-405(2) (West 2008).



                                                      - 13 -
¶ 57          We note, however, that defendant was not subject to the provisions of the Act at the time

       of the shooting and subsequent interrogation, where section 5-120 provided that the relevant

       provisions of the Act applied to minors who violated or attempted to violate the law prior to their

       seventeenth birthday. Id. § 5-120. Defendant was 17 years old at the time of the incident in July

       2009. Pursuant to Public Act 98-61 (eff. Jan. 1, 2014), the legislature amended section 5-120 to

       apply to 17-year-olds. Pub. Act 98-61, § 5 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-120).

       This change occurred 4½ years after defendant’s interrogation.

¶ 58          Defendant concedes he falls outside the purview of the Act but, notwithstanding that,

       argues that the concerned adult factor still applies to him on common law grounds, citing People

       v. Westmorland, 372 Ill. App. 3d 868, 880 (2007). Westmorland, however, is readily

       distinguishable from the case at bar. In Westmorland, the 17-year-old defendant charged with

       multiple sex offenses moved to suppress his statements to police as involuntary. The trial court

       granted the motion, noting that despite the fact that defendant was 17 years old, “ ‘[h]e appears not

       to be a very mature 17.’ ” Id. at 874. Defendant struck the court as being somewhat immature, a

       little bit pudgy with rosy cheeks. Id. The court further observed defendant as under six feet tall,

       wide-eyed, frightened, with no noticeable facial hair. Id.

¶ 59          By comparison, the interviewing officer was an imposing figure, well over six feet tall,

       over 200 pounds, fit and muscular, and with a dominant personality. Id. The court also found that

       the defendant was handcuffed and abandoned in the interrogation room, the officer used

       threatening language, and the officers engaged in some deception during the interview when they

       led defendant to believe that if he cooperated he could go home. Id. at 875. Police refused

       defendant’s two requests to contact his mother and made no effort themselves to contact

       defendant’s parents before or during the interview. Id. at 890. The appellate court affirmed, noting



                                                      - 14 -
       that the Act did not restrict the factors to be considered under the common law/constitutional

       voluntariness inquiry. Id. at 880. Applying the concerned adult factor, the court found that under

       the totality of the circumstances, the State did not prove by a preponderance of the evidence that

       defendant’s confession was voluntary. Id. at 879-80.

¶ 60          We are confronted with a very different scenario here. The trial court reviewed the

       interview tape twice and observed defendant during his testimony on the motion to suppress. The

       trial court thoroughly and methodically considered the factors of defendant’s age, intelligence,

       background, experience, mental capacity, education and physical condition at the time of

       questioning. Defendant was no wide-eyed, 17-year-old that appeared immature. Quite the

       opposite, defendant responded appropriately to questioning and was articulate, both during the

       interview and in his testimony during the suppression hearing. While there was some allusion to

       force and deception on the part of officers in Westmorland, there was no such behavior exhibited

       by officers here. Both Marquez and Georgeff were trained juvenile officers, and Georgeff testified

       that they acted in defendant’s best interests. That Marquez and Georgeff only recorded the

       confession portion of defendant’s interview does not render the statement involuntary. The trial

       court clearly found the officers’ testimony credible that they initially only brought defendant in to

       establish his whereabouts and ask a few questions.

¶ 61          Finally, the officers were not bound by the dictates of the Act to contact defendant’s mother

       or to allow him to speak with a concerned adult. Even when considering the concerned adult factor

       as one of many when determining the voluntariness of a confession, our supreme court has

       specifically held that a juvenile confession should not be suppressed simply because he was denied

       the opportunity to confer with a concerned adult. In re G.O., 191 Ill. 2d at 55. Here, there were

       conflicting accounts from defendant and the officers regarding whether or not he requested to



                                                      - 15 -
       speak with his mother. The trial court found that the fact defendant did not speak with his mother

       or another concerned adult was not dispositive. Based on the totality of the circumstances

       presented, we agree. The trial court’s factual findings are not against the manifest weight of the

       evidence. Accordingly, we find that defendant’s statements were voluntary and that the trial court

       did not err in denying his motion to suppress.

¶ 62                       B. Bona Fide Doubt of Defendant’s Fitness to Stand Trial

¶ 63          Defendant contends that after the trial court signed an order finding a bona fide doubt of

       defendant’s fitness and ordering a psychological evaluation, the trial court erred when it failed to

       hold the statutorily required fitness hearing before proceeding to the stipulated bench trial. Despite

       his failure to object at trial or addressing it in his posttrial motion, defendant contends we should

       review this issue under the second prong of the plain-error doctrine. Without addressing

       defendant’s alleged forfeiture of the issue or mentioning plain-error review, the State argues that

       the trial court did not actually raise or find a bona fide doubt of defendant’s fitness but merely

       granted defendant’s motion for a fitness examination.

¶ 64          First, the plain-error doctrine allows a reviewing court to consider unpreserved error when

       one of two conditions is met:

                      “ ‘(1) a clear or obvious error occurred and the evidence is so closely

                      balanced that the error alone threatened to tip the scales of justice against

                      the defendant, regardless of the seriousness of the error, or (2) a clear or

                      obvious error occurred and that error is so serious that it affected the fairness

                      of the defendant’s trial and challenged the integrity of the judicial process,

                      regardless of the closeness of the evidence.’ ” People v. Walker, 232 Ill. 2d

                      113, 124 (2009) (quoting People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)).



                                                        - 16 -
¶ 65          “Under both prongs of the plain-error doctrine, the burden of persuasion remains with

       defendant.” Id. (citing People v. Naylor, 229 Ill. 2d 584, 593 (2008)). The initial step in conducting

       plain-error analysis is to determine whether error occurred at all. People v. Hudson, 228 Ill. 2d

       181, 191 (2008). We are therefore obligated to conduct a substantive review of the issue. See

       People v. Johnson, 208 Ill. 2d 53, 64 (2003).

¶ 66          Here, defendant’s claim implicates section 104-11 of the Code of Criminal Procedure of

       1963 (the Code), which provides, in relevant part, as follows:

                      “(a) The issue of the defendant’s fitness for trial *** may be raised by the

                      defense, the State or the Court at any appropriate time before a plea is

                      entered or before, during, or after trial. When a bona fide doubt of the

                      defendant’s fitness is raised, the court shall order a determination of the

                      issue before proceeding further.

                            (b) Upon request of the defendant that a qualified expert be appointed

                      to examine him or her to determine prior to trial if a bona fide doubt as to

                      his or her fitness to stand trial may be raised, the court, in its discretion, may

                      order an appropriate examination. However, no order entered pursuant to

                      this subsection shall prevent further proceedings in the case. An expert so

                      appointed shall examine the defendant and make a report as provided in

                      Section 104-15. Upon the filing with the court of a verified statement of

                      services rendered, the court shall enter an order on the county board to pay

                      such expert a reasonable fee stated in the order.” 725 ILCS 5/104-11(a), (b)

                      (West 2012).




                                                       - 17 -
¶ 67          Also at issue is section 104-13, under which defendant originally brought his motion for

       fitness hearing and for appointment of an expert witness to determine defendant’s sanity. That

       section provides, in pertinent part, as follows:

                          “(a) When the issue of fitness involves the defendant’s mental

                      condition, the court shall order an examination of the defendant by one or

                      more licensed physicians, clinical psychologists, or psychiatrists chosen by

                      the court.” Id. § 104-13(a).

¶ 68          The parties dispute whether or not the trial court expressly made a finding that a bona fide

       doubt of fitness existed. This is based in large part on the fact that the signed order, drafted by

       defense counsel, states:

              “This matter coming on for hearing on defendant’s motion for expert witness and for fitness

              hearing, and for other relief, said motion being uncontested by the People of the State of

              Illinois, and the Court finding that a bonafide doubt exist [sic] as to Defendant’s fitness to

              stand trial under 725 ILCS 5/104-13 et seq.”

¶ 69          We agree with the State and find People v. Hanson, 212 Ill. 2d 212 (2004), directly on

       point. In Hanson, our supreme court determined that a grant of a defense motion for a

       psychological evaluation, without more, does not create a sufficient inference that the trial court

       found bona fide doubt of defendant’s fitness to stand trial such that the trial court would be required

       to hold a fitness hearing before proceeding.

¶ 70          Specifically, the court noted that the defense motion referred only to section 104-13(a) of

       the Code (725 ILCS 5/104-13(a) (West 2012)) and made no reference to section 104-11(a) or (b).

       Hanson, 212 Ill. 2d at 219. Section 104-13(a) only specifies who may be appointed to examine a

       defendant when the question of fitness involves mental health issues and can be used in



                                                          - 18 -
       conjunction with section 104-11(a) or (b). Id. Thus, the language in defendant’s own motion failed

       to advance his argument that the trial court was bound to hold a fitness hearing under section 104-

       11(a). Id. at 219-20.

¶ 71          Similarly, defendant here brought his motion pursuant to section 104-13(a), requesting that

       the court appoint a qualified expert to evaluate defendant’s fitness to stand trial, not under 104-

       11(a). Although the order the court signed contained the language “bona fide doubt,” it was

       defendant who drafted this order. A review of the record gives us no indication whatsoever that

       the trial court or the State implicitly agreed with defense counsel or raised on their own a bona fide

       doubt of defendant’s fitness. We note that under Hanson, even if defendant filed a motion under

       section 104-11(a), the trial court could specify its need for a fitness examination by an expert to

       aid in its determination of whether a bona fide doubt is raised without a fitness hearing becoming

       mandatory. See id. at 217. Considering that contemporaneously with the substance of defendant’s

       motion, we find that defendant merely requested an expert evaluation.

¶ 72          Finally, this situation is a far cry from that of People v. Smith, 353 Ill. App. 3d 236 (2004),

       where the court raised sua sponte a bona fide doubt of defendant’s fitness to stand trial after

       defendant’s first psychological evaluation and defendant’s expression of dissatisfaction with the

       public defender and repeated requests to represent himself. Id. at 238. The trial court further

       articulated her concern regarding defendant’s potential for “ ‘outbursts.’ ” Id. at 241. By contrast,

       although the order drafted here was inartful, we find the court’s oral comments and actions reflect

       that the issue of fitness had been raised, and it ordered a fitness evaluation to assist in determining

       whether a bona fide doubt as to fitness actually existed. This determination is bolstered by the fact

       that nothing in the record supported a conclusion that defendant was unfit.




                                                       - 19 -
¶ 73             We accordingly find no error, plain or otherwise, in the trial court’s decision to proceed to

       trial without holding a fitness hearing.

¶ 74                                                  C. Sentencing

¶ 75             Defendant also contends that his 90-year sentence amounts to a de facto life sentence in

       violation of Miller, 567 U.S. 460, which prohibits the imposition of a mandatory life sentence on

       offenders under the age of 18. Despite failing to raise this issue during sentencing or in his later

       motion to reduce sentence, defendant argues the court can review a challenge to the

       constitutionality of a sentencing scheme at any time. See People v. Ruiz, 342 Ill. App. 3d 750, 762

       (2003).

¶ 76             We rejected defendant’s claims and affirmed. Edwards, 2015 IL App (3d) 130190, ¶¶ 81,

       86. Our supreme court entered a supervisory order to reconsider our holding in light of Reyes, 2016

       IL 119271. Edwards, No. 119332 (Ill. Nov. 23, 2016) (supervisory order). We found that Reyes

       neither affected the rationale of our opinion nor required a different result. Edwards, 2017 IL App

       (3d) 130190-B, ¶ 81. We again affirmed. Id. ¶ 87. After its decision in People v. Buffer, 2019 IL

       122327, the supreme court issued another supervisory order directing us to reconsider in light of

       Buffer. Edwards, No. 122028 (Ill. Mar. 25, 2020) (supervisory order). And so we do.

¶ 77             In Buffer, the court clarified that in order to

                 “prevail on a claim based on Miller and its progeny, a defendant sentenced for an offense

                 committed while a juvenile must show that (1) the defendant was subject to a life sentence,

                 mandatory or discretionary, natural or de facto, and (2) the sentencing court failed to

                 consider youth and its attendant characteristics in imposing the sentence.” Buffer, 2019 IL

                 122327, ¶ 27.




                                                          - 20 -
       The court then chose to use the mandatory minimum decided upon by the legislature as the

       demarcation for what is considered a de facto life sentence for juveniles. See id. ¶¶ 39-40. Looking

       to subsection (c) of a recently revised juvenile sentencing statute, the court reasoned that “the

       General Assembly has determined that the specified first degree murders that would justify natural

       life imprisonment for adult offenders would warrant a mandatory minimum sentence of 40 years

       for juvenile offenders.” Id. ¶ 39; see also 730 ILCS 5/5-4.5-105(c) (West 2016). Buffer makes it

       clear that in Illinois any juvenile sentenced to incarceration in excess of 40 years has received a

       de facto life sentence. Buffer, 2019 IL 122327, ¶ 40. Further, in order to sentence a juvenile

       defendant to a sentence over 40 years, without the possibility of parole, the court must consider

       the defendant’s youth and the attendant circumstances that accompany such youth. Id. ¶ 42. After

       reviewing the sentencing hearing in this matter, the trial court imposed a de facto life sentence

       without considering the defendant’s youth and its attendant characteristics.

¶ 78          Accordingly, under Buffer, we must vacate defendant’s 90-year sentence and remand for

       resentencing. See id. ¶ 47. On remand, defendant is entitled to be sentenced under the scheme

       prescribed by section 5-4.5-105 of the Unified Code of Corrections (730 ILCS 5/5-4.5-105 (West

       2016)). See Buffer, 2019 IL 122327, ¶ 47.

¶ 79                                  D. Presentence Incarceration Credit

¶ 80          Defendant argues, and the State concedes, that he is entitled to one additional day of

       presentence incarceration credit. Defendant was taken into custody on July 7, 2009, but the trial

       court’s judgment ordered that defendant be given presentence incarceration credit from July 8,

       2009. Pursuant to People v. Smith, 258 Ill. App. 3d 261, 267 (1994), a defendant held in custody

       for even part of a day, including the day he was arrested, must be given sentence credit for that

       day.



                                                      - 21 -
¶ 81          Accordingly, we direct the trial court to grant defendant one extra day of presentence

       incarceration credit.

¶ 82                                         III. CONCLUSION

¶ 83          For the foregoing reasons, we affirm in part as modified and reverse in part the judgment

       of the circuit court of Will County and remand with directions.

¶ 84          Affirmed in part as modified and reversed in part; cause remanded with directions.




                                                     - 22 -
                                 No. 3-13-0190


Cite as:                 People v. Edwards, 2021 IL App (3d) 130190-C


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 09-CF-1559;
                         the Hon. Amy Bertani-Tomczak, Judge, presiding.


Attorneys                James E. Chadd, Thomas A. Karalis, and Bryon Kohut, of State
for                      Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Patrick
for                      Delfino and Thomas D. Arado, of State’s Attorneys Appellate
Appellee:                Prosecutor’s Office, of counsel), for the People.




                                      - 23 -